Order entered March 15, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00049-CV

                         IN RE MICHAEL LYNN SIMS, Relator

                          On Appeal from the 86th District Court
                                Kaufman County, Texas
                              Trial Court Cause No. 17022

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                /Jim Moseley/

                                                JIM MOSELEY
                                                JUSTICE